                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION



JENNIFER HARRISON, on behalf of                                       Case No. 1: 18-cv-00410-CL
Herself and other similarly situated,                                                  ORDER

               Plaintiff,
       vs.

HARRY & DAVID OPERATIONS, INC.,
And HARRY AND DAVID, LLC,

               Defendants.



AIKEN, District Judge:

       Magistrate Judge Mark Clarke filed his Findings and Recommendation ("F &R") (doc.

64) on 12/13/2018 recommending that plaintiffs Motion for Conditional Ce1iification and for

the Issuance of Court-Supervised Notice (doc 45) should be granted. The matter is now before

this Court. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).

       Subsequent to Magistrate Judge Clarke filing his F &R, the parties filed a Consent Motion

to Approve Collective Class Definition and FSLA Notice Form. (doc. 68) There, the pmiies

represented that they do not object the F&R and ask this Court to approve the class certification

as well as the stipulated proposed Notice and Consent Fonns.

PAGE I -ORDER
       Having reviewed the parties' submissions, I adopt Magistrate Judge Clarke's F&R (doc.

64) in its entirety. Accordingly, plaintiffs Motion for Conditional Certification and for the

Issuance of Comt-Supervised Notice (doc 45) is GRANTED. Further, the joint Consent Motion

(doc. 68) is also GRANTED. The stipulated class definition and proposed Notice and Consent

Forms are approved.

       IT IS SO ORDERED.

       Dated this /5"ctay of January 2019.




                                         Ann Aiken
                                 United States District Judge




PAGE2-0RDER
